Citation Nr: 0302372	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  95-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gynecological 
disorder including hysterectomy, and if the claim is 
reopened, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 RO decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for endometriosis with subsequent 
hysterectomy.  In May 1997, the Board denied the requested 
benefit.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
1998 joint motion, the parties (the veteran and the VA 
Secretary) asked the Court to vacate and remand the Board 
decision; a February 1998 Court order granted the joint 
motion.  The case was subsequently returned to the Board, and 
the Board remanded the case to the RO in August 1998 and in 
May 2001 for further development of the evidence.  In October 
2002, the RO denied service connection for fibroids (or other 
in-service gynecological disease or injury) with subsequent 
hysterectomy.

Given the circumstances of this particular case, the Board 
construes the issue on appeal to now be whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a gynecological disorder including 
hysterectomy, and if the claim is reopened, whether service 
connection is warranted.


FINDINGS OF FACT

1.  Service connection for a gynecological disorder 
(endometriosis) was denied by the RO in an unappealed April 
1992 decision.  Evidence received since the April 1992 RO 
decision includes some evidence which is not cumulative or 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection.

2.  Based on all the evidence, a chronic gynecological 
disorder of any type (including uterine fibroids, 
endometriosis, and a hysterectomy) began years after service 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a gynecological disorder 
(endometriosis).  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).

2.  Based on all the evidence, a chronic gynecological 
disorder of any type (including uterine fibroids, 
endometriosis, and a hysterectomy) was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from January 1979 to 
October 1984.

The veteran's November 1978 service entrance examination 
noted no gynecological disorder.  Service medical records 
show that in May 1981 she complained of not having a normal 
menstrual period for two months, and she said he had spotting 
at the end of each month.  She was seen in July 1981 for a 
complaint of spotting for several months.  A cytology test 
noted her clinical history of hypomenorrhea, and the test was 
normal.  She was seen in August and September 1981 with a 
complaint of vaginal bleeding.  In September 1981, there was 
an impression of incomplete abortion, and she underwent 
dilatation and curettage.  Specimens of endometrial 
curettings were inspected; the endometrial curettings showed 
abnormal secretory phase endometrium (both secretory and non-
secretory pattern present).  In January and March 1982, she 
was treated for vaginal trichomonas infection.  Records show 
that in and after March 1982, the veteran (as well as her 
partner) were given fertility evaluation and treatment, as 
she was trying to get pregnant.  In June 1982, she reported 
she had two 1-day periods since March; current physical 
examination was normal; and the impression was rule out early 
pregnancy.  Pelvic examination was normal at a July 1982 
evaluation for fertility.  A July 1982 hystosalpinogram was 
normal; the hystosalpinogram was free-flowing in the 
fallopian tubes.  No gynecological disorder was noted on 
August and October 1982 evaluations for fertility.  An 
October 1982 gynecologic cytology report was negative.  
Hemorrhagic cystitis was noted in February 1983.  In October 
1983, the veteran complained of an irregular menstrual cycle; 
she was trying to get pregnant; and a fertility evaluation 
was planned.  At an October 1983 fertility evaluation, no 
gynecological disorder was noted.  She was treated for 
fertility problems periodically for much of her service.  In 
September 1984, the veteran elected not to undergo a 
separation medical examination.  She was released from active 
duty in October 1984.

Private medical records from March 1991 show that the veteran 
complained of a urinary tract infection, and a diagnosis of 
cystitis was made.  Physical gynecological examination was 
normal.  

The veteran filed a claim in August 1991 seeking service 
connection for endometriosis.  

She underwent a VA gynecological examination in November 
1991.  It was noted that the examination showed no increase 
in tenderness of the uterine cul de sac-labial walls.  It was 
noted that while endometriosis many times can be implied via 
physical/history, a definitive diagnosis required a 
laparoscopic/laparotomy biopsy.

In April 1992, the RO denied service connection for 
endometriosis.  The RO noted that the condition was not shown 
in the service records or post-service records including the 
recent VA examinatioin.  The veteran did not appeal the 
decision.  

Private treatment records show that in June 1993 the veteran 
complained of heavy menses for 2 to 3 years, "passing clots," 
and tenderness after menses.  An ultrasound disclosed uterine 
fibroids.  The diagnosed with menorrhagia and uterine 
fibroids.  She had a laparotomy and total abdominal 
hysterectomy with fulguration of endometriosis in September 
1993.  The preoperative diagnosis was uterine fibroids, and 
the postoperative diagnosis was uterine fibroids and minimal 
endometriosis.  During the procedure, the operating surgeon 
found a small implant of endometriosis.  The pathology report 
found multiple leiomyomata and a bleeding endometrium of the 
uterus and acute and chronic cervicitis with squamous 
metaplasia of the cervix.  

In December 1993, the veteran filed an application to reopen 
the claim for service connection for endometriosis with 
subsequent hysterectomy.  

In December 1998,  the RO requested that the veteran identify 
all private doctors that had treated her for gynecological 
symptoms since service.  The RO also requested the veteran to 
submit any medical opinion linking post-service endometriosis 
to in-service manifestations that she might have. 

In April 1999, a VA gynecologist, Dr. Libby Kot, reviewed the 
claims folder and offered an opinion.  She noted that medical 
records from 1980 to 1983 reflected no signs or symptoms of 
endometriosis, and the veteran had been seen for infertility 
at that time.  It was also noted that signs or symptoms of 
endometriosis were not shown at a 1991 examination.  Dr. Kot 
noted that the operative report of the veteran's 1993 
hysterectomy indicated only one small lesion of 
endometriosis.  Dr. Kot commented that the hysterectomy was 
performed for fibroids, not for endometriosis.  Dr. Kot also 
noted that the etiology of secondary infertility was unclear 
and that the veteran may have had other reasons besides 
endometriosis.

A July 2000 report by another VA doctor, Dr. Reddy, 
essentially restates the above observation by Dr. Kot, that 
medical records from during service and an examination after 
service did not show endometriosis.

Another VA gynecologist, Dr. Emilio Blanco, prepared an 
opinion in August 2000.  He noted that the veteran's last 
menstrual cycle had been in 1993, and in 1993 she had a total 
abdominal hysterectomy associated with symptomatic uterine 
fibroids and menorrhagia.  He noted that she gave a history 
of fibroids in "1983" and a questionable history of 
endometriosis discovered during the hysterectomy [1993].  The 
onset of symptoms, according to the veteran, had been in 
1993, with menorrhagia and dysmenorrhea resulting in a 
hysterectomy for symptomatic uterine fibroids.  The VA doctor 
noted that the veteran previously had been treated for 
primary infertility but possibly had a history of positive 
urine pregnancy tests and a subsequent dilatation and 
curettage for incomplete abortion, although no pathology was 
found, so there was a possibility that the veteran may have 
conceived at one point and had a miscarriage.  The VA doctor 
said there was no evidence that she had endometriosis prior 
to her procedure, and there was no pathological documentation 
of endometriosis from her objective pathology.  There was no 
evidence of endometriosis of the uterus, cervix, or any other 
area.  The VA doctor noted that on the operation pathology 
report from the 1993 hysterectomy, only one endometeriosis 
implant was found.  The VA doctor stated that chances are 
that the veteran probably was asymptomatic from endometriosis 
if she had it at all. 

In a February 2002 VA report, Dr. Blanco noted the veteran 
had a 2- or 3-year history of heavy menstrual flow or 
menorrhagia prior to a September 1993 hysterectomy.  Prior to 
this, she had been evaluated for primary infertility, with no 
past medical history of anemia.  It was noted that during 
this time there was no clinical evidence of endometriosis.  
It was noted that anemia was not documented in the medical 
records prior to the hysterectomy, and prior to the 
hysterectomy there had been ultrasound evidence of fibroids.  
It was noted that in 1993 the veteran underwent a total 
abdominal hysterectomy during which an implant of 
endometriosis was found.  The VA doctor also noted the 
multiple fibroids and stated that there was no documentation 
prior to this that the veteran had been on any medical 
therapy to control her bleeding.  The doctor believed that, 
regardless of these things, the 1993 hysterectomy was 
definitely performed because of the veteran's complaints of 
heavy menstrual cycles.  Whether endometriosis caused her to 
have the symptoms of heavy menstrual flow was a possibility, 
although she had been asymptomatic since that time.  

In a July 2002 addendum to his February 2002 opinion, the VA 
doctor again commented on the service and post-service 
medical records.  The doctor opined that the veteran's 
September 1993 hysterectomy had been directly due to recent 
findings of menorrhagia, anemia, and ultrasound findings of 
fibroids.  

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statements of the 
case, and Board remands, the VA has informed the veteran of 
the evidence necessary to substantiate her claim.  She has 
been informed of her and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  VA examinations and opinions have been 
provided.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for endometriosis was denied in an April 
1992 RO decision.  The veteran did not appeal that decision, 
which thus became final.  38 U.S.C.A. § 7105.  Although the 
April 1992 RO decision is considered final, the claim may be 
reopened if new and material evidence has been submitted 
since then.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, filed in 1993.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. § 3.156(a) (2002)).]

At the time of the final RO decision of April 1992, the 
evidence did not show endometeriosis during or after service.  
Since then, numerous medical records have been submitted, 
including VA examinations and medical opinions.  There is 
evidence of a September 1993 hysterectomy (with findings of 
uterine fibroids, along with an incidental finding of 
endometriosis).  VA medical opinions, dated to 2002, comment 
on the question of a service relationship.  Compared to the 
evidence on file at the time of the April 1992 RO decision, 
evidence submitted since then includes much evidence which is 
new, as it is not cumulative or redundant of evidence 
previously considered, and much of this new evidence is also 
material, as it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus the 
claim for service connection has been reopened and must be 
considered on a de novo basis.  Manio, supra.

As pointed out earlier, the Board construes the underlying 
claim to now include service connection for any type of 
gynecological disorder including hysterectomy,  The service 
medical records from the veteran's 1979-1984 active duty show 
that she was seen for fertility problems (she was trying to 
get pregnant) and acute and transitory gynecological 
symptoms.  As pointed out in recent VA examination and 
opinion reports, medical records from during service and for 
years later do not identify a chronic gynecological disorder 
such as endometriosis or uterine fibroids.  Medical records 
from 1993, many years after service, indicate the veteran was 
then evaluation for excessive menstrual bleeding (with a 
history of the problem for 2 to 3 years); the 1993 workup 
showed uterine fibroids; a hysterectomy was performed in 
1993; and findings on the hysterectomy were primarily related 
to fibroids, with an incidental finding of a small area of 
endometriosis.  

VA examination and opinion reports from 1999 to 2002 point 
out these facts and note the hysterectomy years after service 
was necessitated by uterine fibroids with excessive menstrual 
bleeding, and not by the minimal endometriosis which was 
found at the time of the hysterectomy.  These VA medical 
reports also point out that none of the chronic gynecological 
problems were present in service or for year later, and these 
reports do not suggest the post-service problems are related 
to complaints and findings in service.  The veteran has not 
submitted any contrary medical opinion.  As a layman, the 
veteran lacks competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 vet. App. 492 (1992).

The weight of the credible evidence demonstrates that a 
chronic gynecological disorder of any type (including uterine 
fibroids, endometriosis, and a hysterectomy) began years 
after service and was not caused by any incident of service.  
The claimed condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Although the claim for service connection has been reopened, 
service connection for a gynecological disorder including 
hysterectomy is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

